DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The double patenting rejection of the previous action stands.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-8, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,557,313 to Alderman in view of U.S. Patent No. 5,666,780 to Romes et al.
Regarding claim 1, Alderman discloses a method, and building structure, having a frame of wood studs (fig. 2A:24), a sheathing (36), a spacer (fig. 2A: 39) on an inward side of the sheathing and between the studs (24) to at least partially cover the inwardly facing surface of the sheathing (fig. 2A: see inward side of 36 at least partially covered by 39, also seen in fig. 2 where 39 lays across 36) and defining a ventilation channel area between adjacent spacers 34 and sheathing 36).  Regarding spraying, Alderman does not disclose this.  Romes discloses spraying insulation (fig. 1: 15).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Alderman by using spray foam in order to speed assembly.
Regarding claim 2, the spacer is installed in a wall cavity to define an airspace (area above 34, fig. 2) between inward facing side of the sheathing (36) and the spacer (39).

Regarding claim 5, Alderman discloses struts (fig. 3: 34) spaced apart on the plane of the device (fig. 2A: 34 on the planar surface 32).
Regarding claim 6, the spacer has a solid backing (39).
Regarding claim 7, the spacer is secured to wood framing (fig. 2A: 36, 24) by fasteners (column 2, lines 1-14) in an attachment area.
Regarding claim 8, Alderman discloses an embodiment where the spacer has lines of weakness (fig. 5: 43).  It would have been obvious to one in the art to use such for tight fitment between studs.

Claim 3, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,557,313 to Alderman in view of U.S. Patent No. 5,666,780 to Romes et al. further in view of U.S. patent Publication No 2003/0156905 to Hubert.
Regarding claim 3, Alderman does not disclose a wicking pad.  Hubert discloses a venting spacer and wicking pad [0025].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Alderman by using a wicking pad in order to draw away and lessen moisture.

Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive.  The applicant argues the double patenting rejection in that the intended function of the instant application is different than that of the ‘868 patent.  However, the ‘868 patent claims the same, or obvious variation, claims and also discloses the need for ventilation.
Regarding the art rejection of Alderman, the applicant argues the intended function of the instant application which intends to vent air from between the studs and sheathing.  The applicant argues that Alderman does not do this.  However, this is clearly shown in figs 2 and 2A of Alderman having a gap between spacer and sheathing.  The applicant should also note that regardless of the intended function of Alderman, Alderman discloses the claimed limitation, structurally, as those of the instant application except for the type of insulation which is met by Romes.  The applicant states the inward side of the sheathing is contacting the insulation.  However, the applicant is looking at the wrong component.  The sheathing is component 36 (disclosed by Alderman as “wallboard” which is a sheathing).




Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is                    (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633